By the record as amended since the motion for rehearing, it clearly appears that there was no evidence that a further hearing would be equitable, except upon the issue as to rent in the case of James Ela, and the issues as to rent and release in the case of Jacob Ela. It follows that the new trial should be limited accordingly. Lisbon v. Lyman, 49 N.H. 553,582; Cox v. Leviston, 66 N.H. 167.
The exception to the denial of the plaintiffs' motion to limit the, scope of the new trial is sustained. The other exceptions are overruled.
Case discharged.
All concurred.